UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

19cv70 (DLC)
IN RE PERRIGO COMPANY PLC SECURITIES
LITIGATION ORDER

 

DENISE COTE, District Judge:

It is hereby

ORDERED that an oral argument will be held on Tuesday, July
13, 2021 at 4:00 p.m. in Courtroom 18B, 500 Pearl Street on the
motions in limine addressed to the parties’ accounting experts.
The parties shall be prepared to address the following
questions:

1. Is footnote 3 in In re Perrigo Co. PLC Sec. hitig., No.
19cV70 (DLC), 2021 WL 517441 (S.D.N.Y. Feb. 10, 2021)
correct? If so, why has neither party made arguments about
it? If not, why not?

2, Does the roughly $2 billion that Irish Revenue contends
Perrigo owes constitute payment of an income tax as that
term is used in ASC 450-20-15-2(c)?

Dated: New York, New York
July 8, 2021

{/ - 4
desnie LO
DENISE COTE
United States District Judge

 
